Citation Nr: 1527355	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  14-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than April 9, 2007, for separate compensable ratings for painful scars of the right shoulder, right flank, right iliac crest, and bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from June 1967 to February 1969 and from January 1977 to October 1979.  His awards include the Purple Heart with two Oak Leaf Clusters among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2009 rating decisions of the VA Regional Office (RO) in Phoenix, Arizona.  

In March 2014, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

At the hearing, it was discussed that the Veteran was only appealing earlier effective dates for scars that had been granted compensable ratings in the March 2009 rating decision.  March 2014 Hearing Transcript (T.) at 3-4.  The Veteran is service-connected for numerous scars; the March 2009 rating decision only assigned separate compensable evaluations for the painful scars of the right shoulder, right flank, right iliac crest, and bilateral knees, all effective from April 9, 2007.  The rating decision also assigned separate noncompensable ratings for other scars.  In light of the Veteran's contentions, the Board has characterized the issue as set forth on the first page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  A January 2009 VA examiner referred to reviewing VA treatment records dated up to 2006.  As these records have not been obtained and could be pertinent to the issue on appeal, a remand is necessary to associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the Phoenix VA Healthcare System.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




